Conviction is for receiving and concealing stolen property, punishment being two years in the penitentiary.
Appellant undertakes to raise a number of questions which appear in the record in such condition that we cannot take cognizance of them. There is found in the transcript a document which purports to be objections to the court's charge. It is not verified by the trial judge and does not recite that it was presented before the main charge was read to the jury. Salter v. State, 78 Tex.Crim. Rep., 180 S.W. 691; Castleberry v. State, 88 Tex.Crim. Rep., 228 S.W. 216; Rhodes v. State, 93 Tex.Crim. Rep., 248 S.W. 679. By bills of exception Nos. 1 and 3, appellant undertakes to bring forward objections to the charge but by neither of said bills is it shown that the objections were presented in writing before the reading of the main charge. Art. 658, C. C. P. (1925); Roberts v. State,99 Tex. Crim. 492, 269 S.W. 103; Wright v. State, 100 Tex. Crim. 291,  272 S.W. 787; Butter v. State, 105 Tex. Crim. 228,288 S.W. 218; Scott v. State, 292 S.W. 891. Two special requested charges appear in the transcript. Neither of them show whether they were requested before the main charge was read, both are simply marked "refused" over the trial judge's signature without verification that exception was reserved to such refusal, and no separate bills of exception are found complaining of the court's action in declining to give them. Bland v. State, 92 Tex.Crim. Rep.,244 S.W. 1023; Linder v. State, 94 Tex.Crim. Rep., 250 S.W. 703; Cunningham v. State, 97 Tex.Crim. Rep., 262 S.W. 491; Benson v. State, 287 S.W. 1097. Bills of exception 2 and 4 show no error. They each complain of certain questions asked of witnesses, but in neither bill is the answer given by or expected from the witness set out.
The subject of the theft was an automobile. It was stolen in Stanton, Martin County, and abandoned by appellant and two others in Reeves County when about to be overtaken by officers. It was appellant's contention that he was not a party to stealing the car, but knew one of the other boys was going to steal it, and that after he had done so appellant and his companion got in the car with the thief and left the county where it had been stolen. The jury was justified in finding that appellant was a party to the removal of the car and therefore in contemplation of the law "concealing" it. The word "conceal" is not to be given the literal construction of hiding, but may be by handling *Page 70 
the property in a manner that would throw the owner off his guard in his search for it. Property may be concealed by carrying it off. Polk v. State, 60 Tex.Crim. Rep.,131 S.W. 580; Davis v. State, 61 Tex.Crim. Rep., 136 S.W. 45; Moseley v. State, 36 Tex.Crim. Rep., 37 S.W. 736.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.